Title: To George Washington from Peter Manifold, 25 October 1780
From: Manifold, Peter
To: Washington, George


                  
                     Sir
                     Camp Totowa 25th October 1780
                  
                  Having had the honour to Command a Troop of Light Dragoons in the
                     Army under your Excellency’s Command for a considerable time, to decline such a
                     Command is to me very disagreeable; however my peculiar circumstances renders
                     it utterly impracticable for me to continue any longer in the service. This is
                     occasioned by my relatives being in Europe, and Am called to go thither on
                     business which is to me of importance, and without my presence cannot be
                     transacted. These Considerations obliges me to request your Excellency to
                     accept my resignation—I have the honour to Remain with profound respect—Your
                     Excellency’s most obedt Hume Servt
                  
                      Peter Manifold Capt. 4th Regi. L.D.
                  
               